DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/062,028, filed on 06/13/2018.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 07/30/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (USPG Pub No. 2007/0047938), hereinafter “Suzuki”.
Regarding claim 1, Suzuki discloses a split lens assembly module (350) (see Fig. 28), comprising: a focusing mechanism (330) (see Fig. 28, Paragraph 200); and a lens assembly (310), wherein the lens assembly comprises at least two optical lenses (L1-L4), at least one lens barrel member (322) and a bearing structure (323), each of the at least one lens barrel member (322) holds at least one optical lens to form at least one to-be-adjusted lens assembly (L1) (Paragraph 200), the bearing structure (323) holds at least one optical lens to form a fixing lens assembly (L2-L4) (Paragraph 200), the to-be-adjusted lens assembly (L1) is pre-assembled on the fixing lens assembly (L2-L4) (see Fig. 28), the to-be-adjusted lens assembly (L1) is suitable for being adjusted relative to an assembly position of the fixing lens assembly (L2-L4) (Paragraph 200), the fixing lens assembly (L2-L4) is mounted inside the focusing mechanism (330) through the bearing structure (323), and moves as the focusing mechanism (330) is powered on, which is suitable for focusing (Paragraph 200). 
Regarding claim 4, Suzuki discloses wherein an assembly position of the to-be-adjusted lens assembly (L1) is suitable for being adjusted in at least one direction (Paragraph 200).
Regarding claim 6, Suzuki discloses wherein the focusing mechanism (330) is suitable for being selected from a voice coil motor, a piezoelectric ceramic motor or a liquid crystal motor (see Fig. 28, Paragraph 191).
Regarding claims 7 and 8, Suzuki discloses wherein the bearing structure (323) is mounted inside the focusing mechanism (330) and moves along the focusing mechanism (Paragraph 200).
Regarding claim 10, Suzuki discloses wherein one optical lens (L1) is fixed in an internal space of the lens barrel member (322), and three optical lenses (L2-L4) are fixed in an internal space of the bearing structure along a height direction of the bearing structure (323) (see Fig. 28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki  (USPG Pub No. 2007/0047938) in view of Kim et al. (USPG Pub No. 2015/0077840), hereinafter “Kim”.
Regarding claim 2, Suzuki discloses wherein the lens barrel member (322)  is pre-assembled on a top of the bearing structure (323) to realize a pre- assembly of the to-be-adjusted lens assembly and the fixing lens assembly (see Fig. 28). Suzuki discloses the claimed invention, but does not specify by glue. In the same field of endeavor, Kim discloses by glue (Paragraph 39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly module of Suzuki with by glue of Kim for the purpose of providing a stable fix (Paragraph 38).
	Regarding claim 3, Suzuki and Kim teach the lens assembly module set forth above for claim 2, Kim further discloses wherein the glue used in the pre-assembly is a mixed adhesive of a UV adhesive and a thermosetting adhesive, the glue is semi-cured by ultraviolet exposure to realize the pre-assembly, and the glue is completely cured by a baking treatment to fix the entire split lens assembly module (Paragraph 39). It would have been obvious to one of ordinary skill to provide the lens assembly module of Suzuki with the teachings of Kim for at least the same reasons as those set forth above with respect to claim 2.
Regarding claim 5, Suzuki further discloses wherein an assembly position of the to-be-adjusted lens assembly (L1) is suitable for being adjusted in at least one direction (Paragraph 200).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki  (USPG Pub No. 2007/0047938) in view of Koyama et al. (USPG Pub No. 2016/0282580), hereinafter “Koyama”.
Regarding claim 9, Suzuki discloses the claimed invention, but does not specify wherein a top end surface of the bearing structure is higher than a top end surface of the focusing mechanism. In the same field of endeavor, Koyama discloses wherein a top end surface of the bearing structure is higher than a top end surface of the focusing mechanism (see Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly module of Suzuki with wherein a top end surface of the bearing structure is higher than a top end surface of the focusing mechanism of Koyama for the purpose of providing multiple functions in order to prevent shading and blur (Paragraph 114). 
Prior Art Citations
               Chang et al. (USP No. 8,363,341) is being cited herein to show a split lens assembly module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/28/2022